Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 1 of 12 PageID 8780




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 NUVASIVE, INC.                    )
                                   )
            Plaintiff,             )
                                   )
 v.                                ) Civil Case No.
                                   ) 6:17-cv-2206-Orl-41GJK
                                   )
 ABSOLUTE MEDICAL, LLC,            )
 ABSOLUTE MEDICAL SYSTEMS,         )
 LLC, GREG SOUFLERIS, DAVE         )
 HAWLEY, and RYAN MILLER           )
                                   )
            Defendants.            )
  ________________________________ )

                      NUVASIVE, INC.’S RESPONSE TO DEFENDANTS’
                            MOTION TO BIFURCATE TRIAL

          By and through its counsel of record, NuVasive, Inc., responds to Defendants’

 Motion to Bifurcate Trial (“Motion”) (Doc. 311) by stating:

                                 I.     INTRODUCTION

          After four years of litigation, this case is set for a trial on November 29, 2021.

 Now, however, Defendants seek to prolong this litigation by bifurcating one issue—

 whether Defendant Greg Soufleris is personally liable for the actions of Defendants

 Absolute Medical, LLC and/or Absolute Medical Systems, LLC—from that trial

 despite no basis to do so or any resultant benefits. Rather than advancing the stated

 purposes of Federal Rule of Civil Procedure 42(b), the bifurcation Defendants



 848736.2/020171439
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 2 of 12 PageID 8781




 request will waste judicial resources, inconvenience the Court, the parties, and the

 witnesses, and delay resolution of this matter. Accordingly, the Court should deny

 this Motion.

                    II.   STATEMENT OF RELEVANT FACTS

       NuVasive commenced this litigation on December 29, 2017, when it filed its

 Complaint that asserted various causes of action against Defendants, Absolute

 Medical, Soufleris, and Dave Hawley.          (Compl., Doc. 1).   NuVasive’s initial

 pleading included its claims against Soufleris for statutory individual liability and

 piercing the corporate veil under Florida law. (Id. at ¶¶ 61–70). Upon learning of

 the existence of Absolute Medical Systems, NuVasive filed an Amended Complaint

 on June 8, 2018, which asserted claims against it and Defendant, Ryan Miller. (Am.

 Compl., Doc. 68). Then, on July 30, 2019, NuVasive filed the operative Second

 Amended Compliant, which contains nine (9) counts for:

       (I)      Breach of Contract – Injunctive Relief (Absolute Medical);

       (II)     Breach of Contract – Damages/Arbitration (Absolute Medical);

       (III) Breach of Contract – Injunctive Relief and Damages (Absolute Medical
             Systems);

       (IV) Breach of Contract – Injunctive Relief and Damages (Hawley and
            Miller);

       (V)      Conversion (Hawley and Absolute Medical Systems);

       (VI) Statutory Individual Liability (Soufleris);



                                           2
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 3 of 12 PageID 8782




       (VII) Piercing the Corporate Veil (Soufleris);

       (VIII) Violations of the Florida Deceptive and Unfair Trade Practices Act
              (Defendants); and

       (IX) Tortious Interference with Business Relationships (Soufleris).

 (2d Am. Compl., Doc. 188, ¶¶ 65–131).

       The Court granted Absolute Medical’s motion to compel arbitration of Count

 II on May 31, 2019. (Doc. 178). On March 4, 2021, a panel of the American

 Arbitration Association entered its Final Award as to NuVasive’s Count II. (Final

 Award, Doc. 283-2). In doing so, the panel expressly limited its decision to Absolute

 Medical, and did not consider or make any findings regarding Absolute Medical

 Systems’ or Soufleris’ actions. (Id. at p. 6). This Court then un-stayed NuVasive’s

 Counts III, VI, VII, VIII, and IX, and set the trial of all pending matters for

 November 29, 2021. (Doc. 286).

       During the March 25, 2021, telephonic pretrial conference regarding un-

 staying the Counts, the Court stated:

       And this hearing is in reference to the stayed counts. We can be ready
       to try all of the counts, including the ones that have been stayed, at our
       current trial date, or we can find a date later this year where we can
       bring everything up to speed and try all of them together. What I’m not
       going to [sic] is, try part of them - - bifurcate, try part of them now and
       the rest of them later. I think that’s an unwise use of judicial resources,
       and, also, there is a bottleneck in this district for people trying to get
       trials.




                                           3
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 4 of 12 PageID 8783




 (Hr’g. Tr., Mar. 25, 2021, Doc. 315, 2:10–19, copy attached as Exhibit 1). Then,

 on May 4, 2021, the Court entered its Order on, among others, the parties’ respective

 motions for summary judgment holding, in relevant part, that Absolute Medical

 breached the 2017 Sales Agreement, and its liability extends to Absolute Medical

 Systems—its successor entity. (Order, Doc. 290, p. 57).

                          III.   LAW AND ARGUMENT

       The relief Defendants seek—bifurcation of NuVasive’s claim to pierce the

 corporate veil to Soufleris—is the exception, rather than the rule, which favors a

 single trial of all issues. As the moving parties, Defendants bear the burden of

 establishing bifurcation is appropriate, but fail to do so. Indeed, bifurcation will

 waste judicial resources, further delay final resolution of this case, and

 inconvenience the parties, witnesses, and the Court.

    A. Motions To Bifurcate Under Rule 42(b).

       Federal Rule of Civil Procedure 42(b) provides that “[f]or convenience, to

 avoid prejudice, or to expedite and economize, the court may order a separate trial

 of one or more separate issues, claims, crossclaims, counterclaims, or third-party

 claims.” Fed. R. Civ. P. 42(b). Eleventh Circuit jurisprudence holds that Rule 42(b)

 “affords a district court discretion to order separate trials where such order would

 further convenience, avoid prejudice, or promote efficiency.” Medtronic Xomed,

 Inc. v. Gyrus ENT LLC, 440 F. Supp. 2d 1333, 1335 (M.D. Fla. 2006) (quoting



                                          4
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 5 of 12 PageID 8784




 Griffin v. City of Opa-Locka, 261 F.3d 1295, 1301 (11th Cir. 2001) (affirming the

 district court’s refusal to bifurcate trial under Rule 42(b) where there was substantial

 overlap in the issues, facts, evidence, and witnesses required for both claims)).

 Critically, “[b]ifurcation is the exception rather than the rule.” Levesque v. Gov’t

 Emples. Ins. Co., No. 15-14005-CIV-MARRA, 2016 U.S. Dist. LEXIS 38646, at *5

 (S.D. Fla. Mar. 23, 2016) (citing Response of Carolina, Inc. v. Leasco Response,

 Inc., 537 F.2d 1307, 1323-24 (5th Cir. 1976) (“[W]e have cautioned that separation

 of issues is not the usual course that should be followed . . .”)). As such, “the moving

 party bears the burden of demonstrating the benefits of bifurcation.” Id. (internal

 quotations omitted).

       A district court exercising its discretion pursuant to Rule 42(b) is guided by

 several factors and considerations, as quoted by this Court:

       In addition to the more general factors set forth in Rule 42(b); i.e., (1)
       convenience; (2) prejudice; (3) expedition; and (4) economy; a court
       reviewing a motion for separate trials may properly consider (5)
       whether the issues sought to be tried separately are significantly
       different; (6) whether they are triable by jury or the court; (7) whether
       discovery has been directed to a single trial of all issues; (8) whether
       the evidence required for each issue is substantially different; (9)
       whether one party would gain some unfair advantage from separate
       trials; (10) whether a single trial of all issues would create the potential
       for jury bias or confusion; and (11) whether bifurcation would enhance
       or reduce the possibility of a pretrial settlement.

 Medtronic, 440 F. Supp. 2d at 1334 n.2 (quoting Kimberly-Clark-Corp. v. James

 River Corp. of Va., 131 F.R.D. 607, 608-09 (N.D. Ga. 1989)). However, “the



                                            5
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 6 of 12 PageID 8785




 paramount consideration must remain a fair and impartial trial to all litigants through

 a balance of benefits and prejudice.” Id. at 1334 (quoting Kimberly-Clark, 131

 F.R.D. at 609).

    B. Defendants Fail To Carry Their Burden To Demonstrate Any Benefits
       Of Bifurcation Here, And Their Motion Should Be Denied.

       The Court should deny Defendants’ Motion because bifurcating this trial will

 not advance any of the factors relevant to a Rule 42(b) determination. Defendants

 base their argument on the conclusory (and inaccurate) statement that bifurcation

 will “conserve judicial resources and the jury’s time.” (Mot., Doc. 311, p. 4). As

 the Southern District of Florida held in Levesque, bifurcation is proper when the

 bifurcated claim “involve[d] the most complex, time consuming, and expensive

 issues and its success was dependent on the outcome of the first trial against the

 individual defendants.” 2016 U.S. Dist. LEXIS 38646, at *16 (quoting Fisher v.

 Miami-Dade Cnty, No. 14-CV-22636, 2015 U.S. Dist. LEXIS 118718, 2015 WL

 5148888, at *1 (S.D. Fla. Aug. 31, 2015)). But here, by Defendants’ own admission,

 the only likely testimony required to resolve the claim sought to be bifurcated is

 additional testimony from Soufleris. (Mot., Doc. 311, p. 5).

       Rather than simply examining Soufleris at the November 2021 trial regarding

 these issues, Defendants want the Court and the parties to conduct an entirely




                                           6
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 7 of 12 PageID 8786




 separate trial, which may require empaneling an entirely new jury.1 Bifurcation will

 also require counsel to make additional trips2 from Nashville, Tennessee, and

 Atlanta, Georgia, respectively, to Orlando, for the sole purpose of taking testimony

 from a witness who will be examined at the November 2021 trial. If granted, the

 relief Defendants seek will inconvenience the parties, the Court, and the witnesses.

 Further, it will impede—rather than advance—judicial economy, and prolong—

 rather than expedite—a final resolution of this matter. See In re Kroger, 261 B.R.

 528, 532 (Bankr. M.D. Fla. 2001) (“[J]udicial economy is not served if the same

 witnesses have to be called at both trials.”) (quoting Home Elevators, Inc. v. Millar

 Elevator Service Co., 933 F. Supp. 1090, 1091 (N.D. Ga. 1996)). In fact, this Court

 previously indicated that bifurcation of this matter would be an “unwise use of

 judicial resources,” particularly in light of the strain the Court’s trial docket is

 currently experiencing. (Hr’g. Tr., Mar. 25, 2021, Doc. 315, 2:16–19).3 Defendants’


 1
   NuVasive notes that much of the proof relevant to Soufleris’ domination and complete control
 over Absolute Medical/Absolute Medical Systems, relevant to its claim to pierce the corporate veil
 – which Defendants seek to bifurcate – was already before the Court, which held that Absolute
 Medical Systems is the mere continuation of Absolute Medical. Indeed, this Court already held
 that Soufleris was the sole member and President of Absolute Medical/Absolute Medical Systems
 during the relevant time, and he alone made the decision to dissolve Absolute Medical and form
 Absolute Medical Systems. (See Order, Doc. 290, pp. 29-30).
 2
  At least two additional trips would be necessary. One for the second pretrial conference, and, of
 course, the second trial.
 3
   Furthermore, Defendants’ argument regarding Soufleris’ individual liability fails, especially in
 light of the Court’s May 4, 2021, Order. See Baratta v. Homeland Housewares, LLC, No. 05-
 60187-CIV-MARRA/JOHNSON, 2008 U.S. Dist. LEXIS 125234, at *13 (S.D. Fla. Oct. 27, 2008)
 (citing Computer Assocs. Intern., Inc. v. Simple.com, Inc., 247 F.R.D. 63, 67 (E.D.N.Y. 2007)

                                                 7
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 8 of 12 PageID 8787




 argument to the contrary defies reason, and the Court should deny Defendants’

 Motion.

     C. Defendants’ Misconstrue Prejudice Pursuant To Rule 42(b).

        Next, Defendants argue that bifurcation is appropriate because doing so will

 not prejudice NuVasive.          (Mot., Doc. 311, p. 5).           In making this argument,

 Defendants misconstrue Rule 42(b)’s tenant as to prejudice. Eleventh Circuit

 jurisprudence holds that bifurcation may be appropriate when doing so will “avoid

 prejudice.” See Cont’l Ins. Co. v. Roberts, No. 8:05-cv-1658-T-17MSS, 2008 U.S.

 Dist. LEXIS 118256, at *6 (M.D. Fla. Jul. 8, 2008) (quoting Itel Capital Corp. v.

 Cups Coal Co., 707 F.2d 1253 (11th Cir. 1983)). However, Defendants’ conclusory

 statement that bifurcating the trial will not prejudice NuVasive does not satisfy this

 requirement.4 Rather, the burden lies with Defendants, as the moving parties, to

 establish that prejudice will be avoided. See Foltz v. City of Largo, No. 8:10-cv-

 759-T-24-EAJ, 2011 U.S. Dist. LEXIS 51387, at *4 (M.D. Fla. May 3, 2011).

 Merely stating that no prejudice will result does not satisfy Defendants’ burden to

 affirmatively establish prejudice will be avoided by bifurcation. And, in fact,



 (“CA argues that judicial resources would be preserved by bifurcation because a finding of no
 liability would obviate entirely the need for a second trial. However, the same could be said of
 every case.”)) (denying motion to bifurcate).
 4
  To be clear, NuVasive disputes that it will not be prejudiced by bifurcation as it necessarily adds
 additional costs to it and delay in final resolution of this case. See In re Kroger, 261 B.R. at 532
 (quoting F & G Scrolling Mouse v. IBM Corp., 190 F.R.D. 385, 391 (M.D.N.C. 1999)).

                                                  8
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 9 of 12 PageID 8788




 NuVasive will be prejudiced by bifurcation since—up until Defendants’ eleventh-

 hour Motion—the parties prepared this matter for a single trial commencing

 November 29, 2021. See Southeastern Metals Mfg. Co. v. Stampco, Inc., No. 3:13-

 cv-844-J-34MCR, 2014 U.S. Dist. LEXIS 193875, at *5-6 (M.D. Fla. Oct. 22, 2014)

 (“Until this motion, both parties have prepared this case for a single trial. Bifurcation

 will be prejudicial to Plaintiff, and Defendant has not met its burden of

 demonstrating that the benefits of bifurcation outweigh this prejudice.”)

    D. None Of The Remaining Factors Warrant Bifurcation.

       Finally, none of the remaining factors set forth in Medtronic warrant

 bifurcation in this matter. All of the issues to be tried, including NuVasive’s claim

 to pierce Absolute Medical’s/Absolute Medical Systems’ corporate veil involve a

 common nexus of facts. Those facts being Absolute Medical’s improper separation

 from NuVasive in violation of its contractual obligations and the Defendants’ unfair

 competition with NuVasive after that attempted separation.

       Even Defendants concede that the evidence for these issues is the same,

 particularly the testimony of Soufleris. And any potential for jury confusion, which

 NuVasive contends is negligible, is easily mitigated with appropriate instruction.

 See Brown v. Toscano, 630 F. Supp. 2d 1342, 1348 (S.D. Fla. 2008) (“Moreover,

 any jury confusion that results from the complexity of issues can be remedied with

 cautionary warnings, limiting instructions, special verdict forms, and other



                                            9
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 10 of 12 PageID 8789




  instructions to the jury.”) (internal quotations omitted). Lastly, bifurcation will

  reduce whatever possibility of pretrial settlement exists since Defendants, Soufleris

  in particular, will have little incentive to resolve this matter prior to a bifurcated

  November 2021 trial.

        In short, none of the factors that guide this Court’s discretion pursuant to Rule

  42(b) exist in this case. Accordingly, the Court should deny Defendants’ Motion.

                                 IV.   CONCLUSION

        In conclusion, this Court should deny Defendants’ request to bifurcate the trial

 of this matter. Bifurcation will not advance the express purposes of Federal Rule of

 Civil Procedure 42(b). Rather, it will impede those purposes, delay a final resolution

 of this matter, waste judicial resources, and inconvenience the Court, the parties, and

 the witnesses. Since Defendants fail to carry their burden to establish that bifurcation

 is appropriate, the Court should deny the Motion.




                                            10
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 11 of 12 PageID 8790




  Dated: August 20, 2021       Respectfully submitted,



                               s/ M. Thomas McFarland
                               R. Craig Mayfield (Fla. Bar No. 0429643)
                               Cmayfield@bradley.com
                               Diana N. Evans (Fla. Bar No. 98945)
                               Dnevans@bradley.com
                               Bradley Arant Boult Cummings LLP
                               100 North Tampa Street, Suite 2200
                               Tampa, Florida 33602
                               Tel: (813) 559-5500
                               Fax: (813) 229-5946

                               Christopher W. Cardwell, Esq. (pro hac vice)
                               ccardwell@gsrm.com
                               Mary Taylor Gallagher, Esq. (pro hac vice)
                               mtgallagher@gsrm.com
                               M. Thomas McFarland, Esq. (pro hac vice)
                               tmcfarland@gsrm.com
                               GULLETT, SANFORD, ROBINSON &
                               MARTIN, PLLC
                               150 Third Avenue South, Suite 1700
                               Nashville, TN 37201
                               Tel: (615) 244-4994
                               Fax: (615) 256-6339

                               Attorneys for Plaintiff, NuVasive, Inc.




                                       11
Case 6:17-cv-02206-CEM-GJK Document 320 Filed 08/20/21 Page 12 of 12 PageID 8791




                             CERTIFICATE OF SERVICE

          I hereby certify that on August 20, 2021, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic
  filing system to all parties indicated on the electronic filing receipt. All other parties
  will be served by regular U.S. Mail. Parties may access this filing through the Court’s
  electronic filing system. The party or parties served are as follows:

   Busch, Mills & Slomka, LLP

   Bryan E. Busch
   Email: bb@buschmills.com
   Laura H. Mirmelli
   Email: lm@buschmills.com
   6400 Powers Ferry Road, N.E., Suite 391
   Atlanta, GA 30339

   Christopher Y. Mills
   Email: cm@buschmills.com
   319 Clematis Street, Suite 109
   West Palm Beach, FL 33401

   Attorneys for Defendants


                                    s/ M. Thomas McFarland




                                             12
